Title: To Thomas Jefferson from Samuel Garland, 21 June 1820
From: Garland, Samuel
To: Jefferson, Thomas


 Sir
Lynchburg
June 21. 1820.
I had this pleasure by the last weeks mail to which I beg leave to call your attention—Mr Jacob M. White has just put into my hands your assu for $143.56. owe 15th July 1819. for collection—he request me to say to you that he is in great want of the moneys so much indeed that if it be not paid in a few weeks he must sustain great inconveniance if not a sacrifise—With Sentiments of Respect Yr Obt stS. Garland